HEDRICK, Judge.
The defendant contends that it was error for the court to deny his motion to quash the indictment in that North Carolina failed to comply with the provisions of the Interstate Agreement on Detainers, to which both North Carolina and Pennsylvania are parties. This agreement, codified as G.S. 148-89, provides in pertinent part:
*185“(a) Whenever a person has entered upon a term of imprisonment in a penal or correctional institution of a party state, and whenever during the continuance of the term of imprisonment there is pending in any other party state any untried indictment, information or complaint on the basis of which a detainer has been lodged against the prisoner, he shall be brought to trial within one hundred eighty days after he shall have caused to be delivered to the prosecuting officer and the appropriate court of the prosecuting officer’s jurisdiction written notice of the place of his imprisonment and his request for a final disposition to be made of the indictment, information or complaint. ...”
The fugitive warrant filed by North Carolina with the State of Pennsylvania in November 1967 was not based upon a warrant charging the offense of escape, but was to secure the return of the defendant to serve the unexpired portion of sentences already imposed. The defendant had no “untried indictment, information or complaint” pending against him until the issuance of the warrant for escape on 28 April 1970. The court properly denied defendant’s motion to quash the indictment.
The defendant further contends that the court erred in denying his motion in arrest of judgment. “A motion in arrest of judgment is one made after the verdict and to prevent entry of judgment, and is based upon the insufficiency of the indictment or some other fatal defect appearing on the face of the record.” State v. Kirby, 276 N.C. 123, 171 S.E. 2d 416 (1970). We have carefully examined the record and find no fatal defect appearing thereon. The defendant had a fair trial in the superior court free from prejudicial error.
No error.
Judges Brock and Morris concur.